Citation Nr: 1822773	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus type II.

2. The probative evidence of record is at least in equipoise as to whether the Veteran's duties while stationed at the Royal Thai Air Force Base at Ubon regularly required him to work near the base perimeter, where herbicide was sprayed.


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred due to herbicide exposure during the Veteran's service in Thailand.  38 U.S.C. §§ 1110, 1112, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam and at other locations during the Vietnam era (including Thailand) will be considered to have been incurred in service, if the evidence demonstrates that the Veteran was exposed to herbicides during service.  38 U.S.C. § 1116 (a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Importantly, diabetes mellitus type II is associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309 (e).  

VA procedures for verifying exposure to herbicide in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that herbicides were used on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security.  Special consideration of herbicide exposure on a facts-found or direct basis is to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. 

Most recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116 (a)(3); 3.307(6)(v).

Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309  (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for diabetes mellitus type II based on his alleged exposures to herbicide while serving on the Royal Thai Air Force Base at Ubon (RTAFB Ubon) during the Vietnam War, and while flying into Vietnam on overnight missions.  The record documents a current diagnosis of diabetes mellitus type II.

Initially, the Board notes that the Veteran's military personnel records do not show that he was "boots on the ground" in Vietnam.  However, the Veteran's military personnel record documents that he was stationed at RTAFB Ubon.  His military occupational specialty (MOS) was aircraft mechanic.

A November 2012 memorandum made a formal finding that there was a lack of information to verify Agent Orange exposure during military service.  However, the memorandum did note that PIES 019 and 039 showed foreign service in Thailand, with TDY to West Africa.

In the Veteran's May 2013 notice of disagreement, the Veteran stated that his duties in Okinawa, Japan including flying aboard a C-130 into Vietnam.  On occasion, these missions required overnight stays in Tan Son Nhut and Cam Rahn Bay.  The Veteran also said he was stationed in Ubon, Thailand, and took part in missions which exposed him to Agent Orange.

In the Veteran's August 2014 VA Form 9, the Veteran stated that he was assigned to the 374th Organization Maintenance Squadron from 1969 to 1970, where they worked on C-130As.  He said this aircraft went to Cam Rahn Air Base, and that the Veteran went to Vietnam on several occasions.  The Veteran also stated that he was stationed at RTAFB Ubon from 1971 to 1972.  He was assigned to the 16th Special Operations Squadron on AC-130 Gunships.  He said he was an aircraft crew chief.  His duties included taking aircraft to the Compass Rose which was near the base perimeter.  He noticed that area did not have much vegetation.

At the September 2017 Board hearing, the Veteran testified that he went to Vietnam twice flying as a crew chief on C-130 aircraft out of Naha, Okinawa.  He said he stayed overnight in Cam Rahn Bay and then dropped through Tan Son Nhut.  He said that his overall time spent in Vietnam was more than 7 days, but less than 10 days.  In addition, the Veteran testified that he was in Thailand where he worked on aircraft near the perimeter; he said he was on the AC-130 Spectre gunships.  He said that the perimeter was about 200 feet away from where he worked on the aircraft, and that he witnessed the perimeter being sprayed.  The Veteran also said that overall he was stationed from 1970 until 1972 in Okinawa, Japan, flying support into Vietnam, and then in 1973 he did a one-year deployment in Ubon, Thailand, where he believes he had the most exposure to herbicides.

Initially, the Board notes that the Veteran did not directly work with C-123s as described in 38 C.F.R. § 3.307 (6)(v); however, though the record does not show that the Veteran was in Vietnam, the evidence as a whole suggests that as an aircraft mechanic with consistent exposure to the runway, stationed at RTAFB Ubon, the Veteran would have come into contact with herbicides.  In addition, the Board finds the statements of the Veteran to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  He described practices that were, as VA has acknowledged, consistent with the Veteran's documented duties.  Further, the evidence shows that the perimeter was about 200 feet from where the Veteran worked on aircraft.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding that the Veteran's duties regularly required him to work on the perimeter of RTAFB Ubon. 

As VA has conceded that herbicides were used around the perimeter of RTAFB Ubon, the Veteran's herbicide exposure thus must be conceded on a facts-found basis.  As he has a current diagnosis of diabetes mellitus type II, and there is no evidence to rebut the presumptive relationship of the diabetes mellitus type II to his herbicide exposure, 38 U.S.C. § 1113 (a); 38 C.F.R. § 3.307 (d), service connection is warranted on a presumptive basis. 38 C.F.R. § 3.309 (e).


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


